DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over lb I. Olsen et al (U. S. Patent: 5616366, here after Olsen), further in view of Keigo Hoshina et al (U. S. Patent Application: 2014/0199598, here after Hoshina).
Claims 1 and 6-7 are rejected. Olsen teaches a manufacturing method of a lithium battery [column 1 lines 15-24], comprising:
coating a first electrode slurry (cathode or positive electrode dispersion) on a base film (114) proceeding in a roll-to-roll manner [fig. 1], performing a first heat treatment (123), performing a fourth heat treatment (heated roller, or thermo compression) [column 11 lines 20-23] and performing first pressurization (126) to form a first electrode layer [ column 10 lines 62-end, column 11 lines 1-7, column 9 lines 10-30];
coating an electrolyte layer on the first electrode layer; and

coating a second electrode composition (anode or negative electrode composition) on the solid electrolyte layer [column 11 lines 36-38, 48-50], performing a sixth heat treatment operation (pressure roller which also can be heated roller) [ column 11 lines 20-23] performing third pressurization to form a second electrode layer [column 12 lines 3-14, fig. 9]. Olsen also teaches the electrolyte can be solid electrolyte [column 5 lines 4-5], and the battery is secondary battery as it is rechargeable (charge and discharging) [column 1 lines 35-39]. Olsen does not teach solid electrolyte layer is coated by slurry following by pressing. Hoshina teaches a method of making solid electrolyte secondary battery [abstract], by applying cathode slurry to a current collector following by heating and heat pressing [0088], applying solid electrolyte slurry to the cathode layer following by heating and hot pressing(thermocompression) [0102], and applying anode layer to the cathode and electrolyte layer [0103]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making battery as Olsen teaches where the electrolyte layer is applied by applying a slurry, following by heating(drying or second heat treatment) and heat pressing(fifth heat treatment and second pressurization), because it is a suitable method for applying solid electrolyte layer on cathode layer to make solid electrolyte batteries. Hoshina also teaches applying second electrode(anode) on eth electrolyte layer and preforming a third heat treatment (evaporation at ambient temperature), and performing a sixth heat treatment operation (hot pressing, thermocompression), to form a second electrode layer [0103, 0089]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making battery as Olsen and Hoshina teach, where the second electrode(anode) is applied by method of Hoshina, because it is suitable method for making anode layer for all solid-state batteries. Olsen teaches the first electrode slurry (cathode), includes a conductive polymer [column 6 lines 22-24]. Considering the heat treatment as drying (heat treatment at 20C or ambient temperature) Olsen teaches the first heat treatment is performed at a temperature of 20°C [column 9 lines 59-61], and Hoshina also teaches drying at ambient temperature (allowed to dry) [0102], and there would be some evaporation in ambient temperature for the second electrode layer(anode). Olsen teaches applying pressure (and heat) to increase solid content and improve adhesion of cathode layer to the current collector [column 10 lines 10-13, column 11 lines 20-22]. Although Olsen does not teach the thermocompression (heated rollers) performed at a temperature of 60°C to 70°C and a pressure of 0.5 MPa to 0.7 MPa. However, the temperature and pressure of heated rollers are result effective variable and has to be optimized. If the heat or pressure are very low, desire compaction and adhesion to the current collector would not obtain. If the heat is very high or pressure is very high, then the current collector or the cathode layer can be damaged. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making battery as Olsen and Hoshina teach where the heated roller is in 60-70C and pressure is in 0.5-0.7 Mpa, because temperature and pressure are result effective variable and has to be optimized. Although Hoshina does not teach the thermocompression (hot pares) performed at a temperature of 60°C to 70°C and a pressure of 0.5 MPa to 0.7 MPa. However, the temperature and pressure of heated rollers are result effective variable and has to be optimized. If the heat or pressure are very low, desire compaction and adhesion to the cathode layer and electrolyte layer would not obtain. If the heat is very high or pressure is very high, then the cathode layer and electrolyte layer can be damaged. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making battery as Olsen and Hoshina teach where the heated roller is in 60-70C and pressure is in 0.5-0.7 Mpa, and hot press for electrolyte layer and anode layer is also in 60-70C and pressure is in 0.5-0.7 Mpa, because temperature and pressure are result effective variable and has to be optimized.
Response to Arguments
Applicant's arguments filed 06/01/22 have been fully considered but they are not persuasive. The applicant argues applying two different heat treatment in different temperatures would causes to denser electrolyte layer. The examiner disagrees, the rejection is based on conductive polymer in cathode layer, and Olsen also teaches electrolyte layer comprising liquid, monomers and a solution of ionizable alkali metal salt [column 6, last paragraph]. Furthermore, one of the heat treatments is evaporation of the solvent in ambient temperature which in fact is not going to affect densification of polymer layer. The applicant also argues regarding Olsen teaches keeping the coated current collector at ambient condition for an extended of time, however this step is separate than the step of pressing with heated roller. The temperature of heated roller, or hot pressing is taught by result effective and optimization as discussed in claim rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712